BEAUCHAMP, Judge.
The appeal is from a life sentence imposed by reason of a conviction for the offense of theft with allegations of three former convictions.
The statement of facts apparently prepared and filed in the case has not been approved by the county attorney nor by the district judge before whom the case was tried. Consequently, we are unable to consider same.
There is found in the record what is probably intended to be a bill of exception. It is sufficient now to say that it cannot be considered in the absence of a statement of facts.
No error in the procedure appears from the record. The judgment of the trial court is affirmed.